DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 08/25/2021.  Claims 1, 8, and 15 have been amended.  Claims 1-20 are pending in this Office Action.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Dmitry Paskalov, applicant’s representative, on 09/02/2021.
The application has been amended as follows: 
In the claims 1, 8, and 15: 
Claim 1 is amended as follows:


identifying one or more sources, wherein the one or more sources include the plurality of bulk data; 
identifying a subset of the bulk data, wherein the subset is identified by combining a number of randomly selected records from each one of the identified one or more sources, and wherein the number of randomly selected records from each one of the identified one or more sources is proportional to a size of each of the identified one or more sources; 
uploading the subset to an enterprise application; 
determining an error list from the enterprise application based on the uploaded subset; 
in response to an error being on the error list, removing the subset from the enterprise application; 
matching one or more rules to one or more errors in the error list based on the determined error list and a plurality rule data; and 
converting the subset using the matched one or more rules.


8. (Currently Amended) A computer system for automatic correction and migration of a plurality of bulk data, the computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or 
identifying one or more sources, wherein the one or more sources include the plurality of bulk data; 
identifying a subset of the bulk data, wherein the subset is identified by combining a number of randomly selected records from each one of the identified one or more sources, and wherein the number of randomly selected records from each one of the identified one or more sources is proportional to a size of each of the identified one or more sources; 
uploading the subset to an enterprise application; 
determining an error list from the enterprise application based on the uploaded subset; 
in response to an error being on the error list, removing the subset from the enterprise application; 
matching one or more rules to one or more errors in the error list based on the determined error list and a plurality rule data; and converting the subset using the matched one or more rules.

15. (Currently Amended) A computer program product for automatic correction and migration of a plurality of bulk data, the computer program product comprising: 

program instructions to identify one or more sources, wherein the one or more sources include the plurality of bulk data; program instructions to identify a subset of the bulk data, wherein the subset is identified by program instructions to combine a number of randomly selected records from each one of the identified one or more sources, and wherein the number of randomly selected records from each one of the identified one or more sources is proportional to a size of each of the identified one or more sources; 
program instructions to upload the subset to an enterprise application; 
program instructions to determine an error list from the enterprise application based on the uploaded subset; 
in response to an error being on the error list, program instructions to remove the subset from the enterprise application; and 5 of 10U.S. Application No.: 16/521,063 
program instructions to match one or more rules to one or more errors in the error list based on the determined error list and a plurality rule data.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of made of record, Nautiyal US 2017/0068595 teaches identifying one or more sources, wherein the one or more sources include the plurality of bulk data 
Rangadass US 20050021541, teaches the data in sources as bulk data (fig. 1, para.[0026]). 
Mehta (US 2008/0243884) discloses the loading of bulk data from one or more source systems into the master data management system, wherein the loading during a predetermined time schedule, and how much the data is load (para.[0026]).  
However, the prior arts of made of record do not disclose the subset of the data bulk is identified by the combining a number of randomly selected records from each of sources and the number of the randomly selected records from each sources is proportional to the size of each sources as recited in independent claims 1 and similar claimed elements in claims 8, and 15.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





09/03/2021
/THU NGUYET T LE/Primary Examiner, Art Unit 2162